DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/6/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vacca et al. (8,936,121) in view of Kokubunji et al. (6,705,387).
Vacca et al. in figures 1-5, disclose an assembly comprising a plurality of structures including at least a first structure (4), a second structure (2), and a third structure (13) located between the first structure and the second structure. Kokubunji et al. also disclose a first bracket (8) configured to fix the second structure to the first structure and support the third structure. The first structure, the second structure, and the third structure are arranged in a first direction. Vacca et al. fail to show the first bracket includes a second structure supporting portion supporting the second structure and a third structure supporting portion supporting the third structure. 
Kokubunji et al. (6,705,387) in figures 1-9, disclose a mounting structure for heat exchanger comprising a second structure supporting portion is located on a first side of the first bracket and a third structure supporting portion is located on a second side of the first bracket. The first side and the second side being opposite to each other in a second direction perpendicular to the first direction. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Vacca et al. by further comprising the first bracket disclosed by Kokubunji et al. in order to easily attach and detach the radiator and the condenser from a vehicle.  

 	Regarding claim 2, Kokubunji et al. in figures 2A-2B, disclose a second bracket, wherein the third structure includes a first end and a second end in the second direction. The first bracket is configured to support the first end of the third structure, and the second bracket is configured to support the second end of the third structure.  
 	Regarding claim 3, Kokubunji et al. in figures 2A-2B, disclose either one of the third structure and the third structure supporting portion of the first bracket includes a first protrusion (340) protruding in the first direction, the other one of the third structure and the third structure supporting portion of the first bracket includes a first receiving portion, and the first bracket supports the third structure by inserting the first protrusion into the first receiving portion in the first direction (all fourth bracket has the same reference number of the structure elements).  
 	Regarding claim 4, Kokobunji et al. in figures 2A-2B, disclose either one of the third structure and the second bracket includes a second protrusion (340) protruding in the second direction, the other one of the third structure and the second bracket includes a second receiving portion, and the second bracket supports the third structure by inserting the second protrusion into the second receiving portion in the second direction.  
 	Regarding claim 5, Kokobunji et al. in figures 2A-2B, disclose the first protrusion having a flat plate shape on a top.  
 	Regarding claim 6, Vacca et al. in figures 1-2, disclose the first structure, which is a radiator (4) configured to exchange heat between an air and a cooling water. The second structure is a condenser (2) configured to exchange heat between the air and a refrigerant, and the third structure is a shutter (13) configured to adjust an amount of air passing through the radiator and the condenser.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAU V PHAN/Primary Examiner, Art Unit 3618